OFFICE   OF THE ATTORNEY     GENERAL   OF TEXAS
                          AUSTIN




Honorable Joseph A.   Beyer
County Attorney
crane County
Crane, Texas

msr   slrr




                                   ty pur~sss.

                                   passed an act allow-
                                   a in advance and Crane
                                    resolutions and or-
                              payers to take advantage



                             coqtrsllar, a warrant
                     ay the taxes assessed ageinst the
                     exas; but DzDmmD   fron the amount
                 the roll two (25) per cent of the full
      amount of the taxes; This warrant will not be
      payable for so&e nine (9) or ten (10) months.
           RNo~ the question on which I would like your
      opinion la: y!ouldthe Gniverslty of Texas be en-
Honorable Joseph A Beyer, Page 2


     titled to this discount in as'much as the money
     will not be available to the County for use for
     a period of nine or ten months unless they should
     discount the Sam, which would probable amount to
     another two or three per0ent.n
          Article 715Oc, Revised Civil Statutes of Texas,
as mended 1931, prOYid8S for the pzlynz8ntof'county ad
Yaloram taxes upon lands of the University of Texas. Sec-
tion 6 0r said article de&ares that *It shall be the duty
of the Comptroller 0r Public Accounts to fissue warrant8
upon the General mud to pay taxes due eaoh county . . . .8
          House Bill Ro. 225 of the 4Cth Legislature (at
page 4210 ot th8 House Journal) appropriates $j34,000.00
ror the paynent of suchtaxes for each of th8 fiscal years
ending August 31, 1940 and August 51, 1941.
          The Coslptroller*sDepartment advises us that the
$34,000.00 appropriation was inadequate by a small alcount
to pap in full the total amount of the county ad valorem
taxes aSS8sS8d against all the University lands for the
current year. yorthls reason the aisO0m privileges for
the prompt paymnt of taxes provided by Article 70576, Ver-
non's AMOtat8d Civil Statut8S, a6 amended, w8re invoked
as a method oi prorating the available $34,000.00 song
the several counties to whoa taxes were due. The State has
no zeans of paying county taxes in 8xcess of the sum appro-
priated theretor. 'Z'eb8li8Y8 therefore, that in the absence
oi'a supplercentalappropriation, the question of whether
the Stat8 is entitled to discount taxes under Article 70576
neat be 5xnmaterial. The claim of your county ror an aaai-
tional 2% or the 1939 taxes on University lands may be ap-
PrORriately pl'8S8ht8dto the next session of the Legislature.
                                     Yours very truly
                                   ATTORNXYGEmFiALOF TEXAS